UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6075



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ROBERT LOUIS PONZINI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:02-cr-00423-JRS)


Submitted:   April 24, 2008                   Decided:   May 15, 2008


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Louis Ponzini, Appellant Pro Se.        Brian Ronald Hood,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Louis Ponzini appeals the district court’s order

granting in part and denying in part Ponzini’s motion to modify

conditions of supervised release.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   United States v. Ponzini, No. 3:02-

cr-00423-JRS (E.D. Va. Dec. 4, 2007).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                 2